Citation Nr: 1542255	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  12-08 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a right knee injury. 

2.  Entitlement to a compensable rating for residual burn scars of the right anterior thigh and right groin.

3.  Entitlement to service connection for a left knee disability. 

4.  Entitlement to service connection for a low back disability, to include as secondary to service-connected residual burn scars. 

5.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).





ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1989.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, and a July 2011 rating decision issued by the RO in St. Petersburg, Florida.  Jurisdiction over the claims file is currently held by the St. Petersburg RO. 

On his March 2012 and April 2013 substantive appeal forms, the Veteran requested to appear at a hearing before the Board at the local VA office.  The requested hearing was scheduled for June 10, 2015 and the Veteran was provided notice of the hearing in May 2015.  He failed to appear for the hearing and has not provided good cause for his failure to appear.  The Veteran has not asked that the hearing be rescheduled and VA received information in July 2015 indicating that he was incarcerated.  The Board therefore finds that the Veteran's hearing request is withdrawn in accordance with 38 C.F.R. § 20.704(d) (2015).  


FINDINGS OF FACT

1.  The Veteran's residuals of a right knee injury manifest painful limitation of motion that most nearly approximates flexion to 50 degrees and extension to 0 degrees without instability, frequent episodes of locking or effusion, ankylosis, dislocation or removal of the semilunar cartilage, or impairment of the tibia or fibula.

2.  The Veteran's residual second degree burn scars of the right anterior thigh and groin manifest a loss of sensation, are superficial, do not affect an area of 144 square inches (sq. in.) or 929 square centimeters (sq. cm.) or greater, do not involve the head, face, or neck, and have not resulted in any limitation of function.  

3.  A chronic left knee disability, currently diagnosed as degenerative joint disease and laxity, was not present in service or until years thereafter and is not etiologically related to any incident of active duty service.

4.  A chronic low back disability, currently diagnosed as degenerative joint and degenerative disc disease, was demonstrated years after service, is not etiologically related to any incident of active military service, and is not caused or aggravated by a service-connected disability. 

5.  The Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment consistent with his education and industrial background.  



CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent rating, but not higher, for arthritis with painful limited motion of the right knee are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2015).

2.  The criteria for a rating in excess of 10 percent for residuals of a right knee injury other than arthritis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-5259, 5262 (2015).

3.  The criteria for a separate 10 percent rating, but not higher, for loss of sensation associated with residual second degree burn scars of the right anterior thigh and groin are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10; 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).

4.  The criteria for a compensable rating for residual second degree burn scars of the right anterior thigh and groin are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10; 38 C.F.R. § 4.118, Diagnostic Codes 7800-7803, 7805 (2015).

5.  A chronic left knee disability was not incurred in or aggravated by active military service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

6.  A chronic low back disability was not incurred in or aggravated by active military service, nor may its incurrence or aggravation be presumed therein, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  

7.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Right Knee Rating

Service connection for residuals of a right knee injury was granted in a November 1989 rating decision with an initial 10 percent evaluation assigned from September 13, 1989.  The October 2009 rating decision on appeal continued the current 10 percent evaluation.  

The service-connected right knee condition is currently rated as 10 percent disabling under Diagnostic Code 5257 pertaining to knee impairment with recurrent subluxation or lateral instability.  Under this diagnostic code, a knee disability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  There is no competent medical evidence of instability or subluxation during the claims period; the Veteran's right knee was stable upon testing at the July 2009 and November 2010 VA examinations.  There are also no findings of instability in clinical records from the Bay Pines VA Medical Center (VAMC).  The Veteran complained of instability and his right knee giving way at the November 2010 VA examination, but as there are no objective findings of instability, the Board finds that the Veteran's subjective complaints are contemplated by the current 10 percent evaluation for slight instability.  A rating in excess of 10 percent under Diagnostic Code 5257 is therefore not warranted.

VA's General Counsel has held that a claimant who has instability and arthritis of the knee may be rated separately under Diagnostic Codes 5257 and 5003.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The Veteran was diagnosed with degenerative joint disease of the right knee by the July 2009 VA examiner and the diagnostic codes pertaining to arthritis are applicable to the current claim.  Under Diagnostic Code 5003, degenerative arthritis is rated as 10 percent disabling for each major joint or group of minor joints affected by noncompensable limitation of motion.  An increased rating of 20 percent is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, the record confirms the existence of right knee arthritis, but a 20 percent evaluation is not warranted under Diagnostic Code 5003 as the Veteran's service-connected condition clearly involves only one major joint-the right knee.

As noted above, Diagnostic Code 5003 provides for a 10 percent rating for painful motion of the joint that is noncompensable.  The Board must now determine whether the Veteran manifests limitation of motion of the right knee that most nearly approximates a compensable (or possibly higher) rating under the criteria pertaining to flexion and extension of the knee.  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Limitation of flexion of a leg warrants a 0 percent evaluation for flexion limited to 60 degrees.  A 10 percent evaluation is appropriate if flexion is limited to 45 degrees and a 20 percent evaluation is assigned if flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension of a leg warrants a noncompensable evaluation when it is limited to 5 degrees; a 10 percent evaluation when it is limited to 10 degrees; and a 20 percent evaluation when it is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Range of motion of the right knee was most restricted at the November 2010 VA examination.  At that time, the right knee manifested flexion limited to 50 degrees and full extension to 0 degrees.  There was no pain during initial or repetitive range of motion testing and no additional loss of motion following repetitive testing.  VA must apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59.  The November 2010 VA examiner's findings of right knee motion from 0 to 50 degrees was reported with consideration of subjective complaints of pain and whether there was any additional loss of motion following repetitive use.  Similar findings were made during the July 2009 VA examination when the examiner noted that there was no pain during range of motion testing or additional loss of motion with repetitive testing.  Both examiners noted that the Veteran's right knee disability resulted in some limitations to standing, walking, sitting, and lifting which affected his occupational functioning and activities of daily living.  The Board has considered these findings of functional impairment, but finds that the objective test results (and the lack of any complaints of pain during range of motion testing) establish that the right knee range of motion most nearly approximates flexion to 50 degrees and extension to 0 degrees.  These findings are contemplated by noncompensable ratings under Diagnostic Code 5260 and 5261 pertaining to limitation of knee flexion and extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (providing for a 10 percent evaluation for leg flexion limited to 45 degrees and a 10 percent evaluation for leg extension limited to 10 degrees).  As the Veteran's right knee disability manifests limited motion that is noncompensable under the criteria for rating the knee, the Board finds that a separate 10 percent evaluation is warranted under Diagnostic Code 5003 in addition to the 10 percent rating for instability under Diagnostic Code 5257.  

A 20 percent rating is also possible for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  In this case, the record is negative for objective evidence of dislocated semilunar cartilage, frequent locking, or effusions.  The Veteran reported experiencing locking and effusions of the knee during the November 2010 VA examination, but these complaints are inconsistent with the medical findings upon examination and the Veteran's other statements to VA during the claims period.  In multiple correspondence dated throughout the claims period (including the April 2010 notice of disagreement (NOD)) the Veteran reported that there was nothing wrong with his right knee and denied experiencing any symptoms or impairment related to the disability.  Thus, the Board finds that the Veteran's subjective complaints during the November 2010 VA examination are not sufficiently persuasive to find that the right knee most nearly approximates frequent episodes of "locking," pain, and effusion.  Similarly, the Board finds that Diagnostic Codes 5256, 5259, and 5262, pertaining to ankylosis of the knee, removal of semilunar cartilage, and impairment of the tibia and fibula, are also not for application in this case as the Veteran's knee disability has not manifested any of the symptoms associated with these diagnostic codes.  

The Board has considered whether there is any schedular basis for granting a higher or separate rating in addition to the rating for arthritis discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Burn Scars

Service connection for residual second degree burn scars of the right anterior thigh and groin was awarded in a November 1989 rating decision.  An initial noncompensable rating was assigned effective September 13, 1989.  The July 2011 rating decision on appeal continued the current noncompensable evaluation.  The Veteran contends that a compensable rating is warranted for his service-connected scars as they manifest a loss of sensation and have affected other joints.  

Scars are rated under 38 C.F.R. § 4.118, as disorders of the skin under Diagnostic Codes 7800-7805.  The Veteran's burn scars are currently rated as noncompensably disabling under Diagnostic Code 7802 pertaining to burn scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear.  Under this diagnostic code, a maximum 10 percent evaluation is warranted for burn scars not of the head, face, or neck, that are superficial, nonlinear, and affect an area of 144 sq. in. (929 sq. cm.) or greater.  Note (1) following the rating criteria states that scars in widely separated areas will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) states that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.  The Veteran's burn scars clearly do not include an area as large as that contemplated by Diagnostic Code 7802; upon VA examination in November 2010 the Veteran's area of scarring measured 10 cm by 17 cm.  Thus, a 10 percent rating is not warranted under Diagnostic Code 7802.

Although a compensable rating is not warranted under the criteria used to rate burn scars based on size, the Board finds that a separate 10 percent evaluation is appropriate under Diagnostic Code 7804 for rating unstable or painful scars.  A note following the rating criteria provides that scars rated under Diagnostic Code 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code 7804, when applicable.  Under Diagnostic Code 7804, a 10 percent rating is assigned for one or two scars that are unstable or painful.  Although the Veteran's right thigh and groin scars were not unstable or painful upon examination in November 2010, he has consistently complained of loss of sensation of the scarred area throughout the claims period.  The Veteran has also stated that he mentioned the loss of feeling to the November 2010 VA examiner, but his reports and comments were ignored.  The November 2010 examination report does not include any reference to a loss of sensation, but the Board finds that the Veteran's lay statements describing his symptoms are competent and credible.  Therefore, the Board will equate the Veteran's loss of sensation in the area surrounding the two scars as pain and assign a separate 10 percent evaluation under Diagnostic Code 7804.  

The Board has considered whether higher or separate ratings are warranted under the other criteria for rating scars, but finds that these codes are not for application as the Veteran's scars have not resulted in disfigurement to the head, face, or neck, are not deep, and have not resulted in limitation of function.  In April and May 2010 statements, the Veteran alleged that his scars had caused a low back disability, but the November 2010 VA examiner provided a medical opinion against any loss of function caused by the burn scars.  The examiner noted that the Veteran's scars had no systemic effects on the skeletal system locally or elsewhere in the body.  There were also no disabling effects from the scars and they had no effect on the Veteran's employment.  Thus, increased or separate ratings are not warranted under the other criteria for rating the scars other than the 10 percent rating granted above.  

Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's right knee disability currently manifests painful and limited painful motion.  His burn scars cover a 10 cm by 17 cm area of the right anterior thigh and groin and manifest a loss of sensation.  These symptoms are all contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's disabilities.  In addition, the record does not indicate that the Veteran manifests an additional disability that is attributable to the combined effect of his multiple service-connected conditions.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  As the Veteran's conditions are contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Left Knee Disability

The Veteran contends that service connection is warranted for a left knee disability as it was incurred due to an injury during service.  The record establishes a current disability; the Veteran was diagnosed with left knee degenerative joint disease and laxity upon VA examination in November 2009.  Treatment records from the Bay Pines VAMC also document ongoing complaints of left knee pain.  The first element of service connection is therefore demonstrated. 

The record also establishes an in-service injury.  Service treatment records are negative for a left knee injury, but the Veteran injured his left quadriceps muscle in February 1989 while playing basketball.  He was referred to physical therapy and diagnosed with a left quadriceps strain and possible rupture.  In March 1989 the Veteran complained of thigh pain with flexing of the left knee and the condition was characterized as a resolving quadriceps strain.  There are no other findings pertaining to the Veteran's left lower extremity during service.  Although the records only show an in-service injury affecting the left quadriceps, the Veteran has reported that his knee was involved and he is competent to describe the symptoms and character of in-service injuries.  The Board will therefore resolve all doubt in the Veteran's favor and find that the second element of service connection, an in-service injury is established.

With respect to the third element of service connection, a link between the current knee disability and active duty, service and post-service records do not support the claim.  Although service records document treatment for a left quadriceps strain and possible rupture, they do not document a chronic knee disorder.  There are also no complaints or findings specifically pertaining to the left knee during service, or until many years after the Veteran's discharge.  The earliest evidence of a left knee disability dates from April 2009 when the Veteran filed his claim for compensation.  There is no documentation of left knee complaints in the post-service records until May 2009 when the Veteran requested medication for left knee pain at the Bay Pines VAMC.  

The Board acknowledges that the Veteran has been diagnosed with degenerative joint disease, i.e. arthritis, of the of the left knee.  Certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  In this case, arthritis was clearly not demonstrated until July 2009 when it was diagnosed by a VA examiner, 20 years after the Veteran's discharge from active duty.  The July 2009 VA examiner also specifically stated that there was no documentation of left knee arthritis within a year after the Veteran's separation.  Therefore, service connection on a presumptive basis for a chronic disease is not warranted.  38 U.S.C.A. §§ 1101, 1131, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a). 

There is also no competent medical evidence in favor of the claim for service connection.  The Veteran has not submitted any medical opinions or treatment records supporting his claim, and the only medical opinion of record, that of the July 2009 VA examiner, weighs against the claim.  After reviewing the complete claims file (including the Veteran's statements relating his left knee condition to the left quadriceps injury in service), and examining the Veteran, the July 2009 VA examiner concluded that the left knee disability was not due to active service.  The VA examiner noted that there was no documentation of a left knee condition during service, within a year from service, or for decades thereafter.  Thus, the VA examiner concluded that a direct connection could not be made between the Veteran's left knee disability and any incident of active duty.

Service connection is also possible for certain chronic disabilities, such as arthritis, under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker, 708 F.3d at 1331.  The Veteran's knee arthritis is a chronic disability under 38 C.F.R. §§ 3.307 and 3.309, but he has not reported a history of continuous symptoms of a left knee disability since service.  Service connection on a presumptive bases as a chronic disease is therefore not warranted.  

The Board has also considered the Veteran's statements that his current left knee disability is related to an injury during service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to report observable symptoms, such as the onset of knee pain, but finds that his opinion as to the cause of the pain simply cannot be accepted as competent evidence.  Jandreau, 429 F.3d at 1377; Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Furthermore, the Veteran has never provided a specific statement regarding the onset of his claimed knee disability.  

In sum, the post-service medical evidence of record shows that the first evidence of a chronic left knee condition was 20 years after his separation from active duty service.  In addition, there is no competent medical evidence that the Veteran's knee disability is related to active duty.  The Board has considered the Veteran's statements, but finds that the lay evidence in support of the claims is clearly outweighed by the medical evidence against it, including the July 2009 VA opinion against the claim.  As the record does not establish a nexus between the claimed disability and military service, the Board must conclude that the preponderance of the evidence is against the claim and it is denied. 38 U.S.C.A. § 5107(b).

Low Back Disability

The Veteran contends that service connection is warranted for a low back disability as secondary to service-connected residual burn scars of the right thigh and groin.  While he has not provided specific statements in support of his claim, the Veteran appears to contend that his burn scars have caused nerve damage resulting in a low back disability.  Service connection is provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

Initially, the Board finds that the record establishes a current disability.  The Veteran was diagnosed with lumbar spondylolisthesis, various degenerative arthropathies (i.e. arthritis), and degenerative disc disease upon X-ray and MRI in April and June 2009.  He was also diagnosed with low back degenerative disc disease by the November 2010 VA examiner.  

Although the Veteran clearly has a low back disorder, the Board finds that the competent medical evidence of record does not demonstrate a relationship between his back condition and a service-connected disability, to include residual burn scars.  None of the Veteran's treating physicians have identified a nexus between the Veteran's back condition and burn scars.  In fact, the only medical opinion of record, that of November 2010 VA examiner, weighs against the claim.  After reviewing the complete record and examining the Veteran, the VA examiner concluded that the Veteran's scars were minor and had no systemic effects on the Veteran's skeletal system or any other part of his body.  The examiner also noted that the Veteran's lumbar degenerative joint disease was a result of the aging process, chronic wear and tear, and repetitive low level trauma processes.  This opinion clearly weighs against the claim for service connection.

The Board has also considered the statements of the Veteran in support of his claim.  The Veteran is competent to report observable symptoms of disability, but his opinion as to the cause of his conditions simply cannot be accepted as competent evidence.  See Jandreau, supra.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (the etiology of the claimed low back disability) falls outside the realm of common knowledge of a lay person.  Jandreau at 1377.  Moreover, the Veteran has provided contradictory statements regarding the onset of his disability.  He reported during the November 2010 VA examination that his low back disability began in 2006 while he was driving a sanitation truck.  Thus, the Board concludes that the Veteran's lay statements are outweighed by the competent medical evidence of record and the evidence is against service connection as secondary to residual burn scars. 

The Board must also consider whether service connection is warranted as directly due to service.  In this case, there is no competent evidence of  a link between the Veteran's low back disability and service.  Service treatment records are completely negative for any evidence of complaints or treatment related to the spine.  Post-service treatment records do not document any complaints of back pain until April 2009.  The absence of lay or medical evidence of the claimed disability until decades after service weighs against the Veteran's claim for service connection.  The Board also observes that there is no competent medical evidence in support of the claim for direct service connection and none of the Veteran's physicians have identified a link between the Veteran's back condition and service.  The Veteran has also not reported a continuity of symptoms since active duty.  

In sum, the post-service evidence of record shows that the first evidence of the Veteran's claimed disability was several years after his separation from active duty.  In addition, the competent medical evidence does not establish that the Veteran's back condition was incurred secondary to a service-connected disability or active service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's low back disability and a service-connected disability or active duty service.  The Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).

TDIU

The Veteran contends that he is unable to work due to his service-connected disabilities.  VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The Veteran is service-connected for residuals of a right knee injury, rated as 10 percent disabling, right knee arthritis, rated as 10 percent disabling, and residual second degree burn scars assigned separate 10 percent and noncompensable ratings.  His combined evaluation for compensation is 30 percent.  See 38 C.F.R. § 4.25, Combined Ratings Table.  The Veteran therefore does not satisfy the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a), as he does not have two or more disabilities with one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even though the percentage requirements of § 4.16(a) are not met, if the evidence establishes that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, the case will be referred to the Director of the VA Compensation and Pension Service (Director) for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In this case, although the record contains evidence that the Veteran is currently unemployable, it does not establish that his inability to maintain gainful employment is due solely to his service-connected conditions.  Therefore, referring the claim to the Director for extra-schedular consideration is not warranted. 

The Board finds that the Veteran is unemployable, but his inability to obtain or maintain substantially gainful employment is not due solely to service-connected disabilities.  The record establishes that the Veteran last worked full-time in January 2009 as an equipment operator on a construction site.  He reported on his July 2010 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, that he completed high school and one year of college.  He also reported that he was unemployable due to a combination of service and nonservice-connected conditions, consisting of his left knee disability, severe back pain, and second degree burns of his right leg.  The Veteran provided a similar history on his application for SSA benefits, and was awarded SSA compensation in November 2010 based on left knee, low back, and right hip disabilities.  The SSA determined that the Veteran had been disabled since January 2009 and was capable of sedentary employment.  A July 2009 VA neurosurgeon also determined that the Veteran was not able to work due to nonservice-connected low back pain during a consultation the Bay Pines VAMC.  The Veteran's lay statements and SSA and medical findings therefore demonstrate his unemployability is due to service and nonservice-connected disabilities.

The medical evidence also establishes that the Veteran's service-connected conditions alone do not render him unemployable.  The July 2009 VA examiner concluded that the service-connected right knee condition limited the Veteran's ability to walk, stand, sit, and lift.  Similar findings were rendered by the November 2010 VA examiner; the examiner found that the right knee disability affected the Veteran's standing and walking, and his scars had no effect on his ability to perform physical or sedentary work.  Thus, the only service-connected disability found to impact the Veteran's employment was his right knee disability which limits, but does not preclude or prohibit, standing, walking, and lifting.  The impairment to the Veteran's physical capabilities clearly affects his ability to perform manual labor, but is not of sufficient severity to render him unemployable, especially in light of the severity of the right knee disability and the other medical findings pertaining to the nonservice-connected disabilities.

The medical and lay evidence therefore establishes that the Veteran is unemployable due to a combination of service-connected and nonservice-connected disabilities.  Nonservice-connected disabilities may not be considered in the determination of whether the Veteran warrants TDIU.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  It is clear that the Veteran is not unemployable with consideration of his service-connected conditions alone and the benefit-of-the-doubt rule is inapplicable.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. §§ 4.15, 4.16, 3.340, 3.341.

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in April 2009, July 2009, and August 2010 letters.

The duty to assist has also been met.  VA has obtained records of treatment reported by the Veteran, including service treatment records, private medical records, and records from VA facilities and the SSA.  Additionally, the Veteran was provided proper VA examinations and medical opinions in response to his claims in July 2009 and November 2010.  The Board notes that the November 2010 VA examiner did not provide an opinion addressing the specific question of whether the Veteran's low back disability was aggravated by his service-connected burn scars.  However, such an opinion is not required in this case.  There is no lay or medical evidence that the Veteran's low back disability may be aggravated by the service-connected burn scars; the Veteran has never made this contention and none of the competent medical evidence demonstrates a link between the two, to include aggravation of the back condition by the scars.  In fact,  the November 2010 VA examiner opined that the scars had no effect on the Veteran's low back or any other system of the Veteran's body.  Therefore, the Board finds that a specific VA opinion addressing whether the low back is aggravated by the service-connected scars is not required by the duty to assist.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).


ORDER

Entitlement to a separate 10 percent rating, but not higher, for arthritis with painful limited motion of the right knee is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 10 percent for residuals of a right knee injury is denied. 

Entitlement to a separate 10 percent rating, but not higher, for loss of sensation associated with residual second degree burn scars of the right anterior thigh and groin is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to a compensable rating for residual second degree burn scars of the right anterior thigh and groin is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a low back disability, to include as secondary to service-connected residual burn scars, is denied.

Entitlement to TDIU is denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


